Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of RB9 (SEQ ID NO:1) in the reply filed on 7-28-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that claims 18-22 drawn to peptides were improperly grouped with the method claims.  As Applicant has elected the method claims, these peptide per se claims are withdrawn from consideration.
Claims 1-4 and 7-17 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 12-31-2019 has been considered.  An initialed copy is enclosed.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicants are directed to at least page 2.
At page 31, mid-page, there is a sequence presented that is not followed by a proper sequence identifier.

Figure 24 is illegible in all its parts (A-C) and cannot be read.  Correction is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The claims are drawn to the use of peptides “derived” from the variable heavy chin complementary determining region 3 (VHCDR3) of a humanized antibody to NaPi2B.  The term “derived” is not defined in the specification.  The claims are drawn to VHCDR3 fragments of antibodies and unspecified undefined derivations thereof.  The specification teaches SEQ ID NOS:1-3 from a single antibody.  SEQ ID NO:2 and 3 are modified forms of SEQ ID NO:1 (AKA derived therefrom).  The specification also teaches a peptide named C36L1 whose amino acid structure is not provided, nor is the humanized antibody from which it was derived.  The specification teaches at page 6, 

    PNG
    media_image1.png
    365
    848
    media_image1.png
    Greyscale

	Applicant’s present but three examples of a very diverse genus of peptides of both length, amino acid sequence and “derivatives” thereof. If Applicant’s were not in possession of the genus of humanized antibodies to NaPi2B, then they could not have been in possession of sequences derived therefrom.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In order to meet the peptide element, first the genus of humanized antibodies to NaPi2B must have written description.  Even then, the scope of the claim encompasses numerous structural changes that are encompassed in the broad term “peptide derived from” which is seen to include chemical and amino acid modifications of the VHCDR3 must also be described.  To satisfy the written description requirement, applicants need to demonstrate to a skilled artisan 
The disclosure sets forth a single humanized monoclonal antibody that binds to NaPi2B that was already and 3 peptides “derived therefrom”, some of which were already known to the art.  The specification does not teach what structures, other than an peptides of derived from the antibody of the art would bind the targets recited in the claims (NaPi2B, MIF and CD74) or have the functional characteristics recited in the claims as it relates to the generically claimed peptide derived from the VHCDR3 of the humanized monoclonal antibody of the prior art.  The specification does not disclose any additional VHCDR3 peptides derived from other humanized antibodies as claimed.  The genus of potential antibodies is vast and sequences are diverse.  The diversity of the antibody repertoire has been estimated from 108 to 1019 variants (see Coleman, Research in Immunology 145(1):33-36, 1994,  at page 35, column 1).  Additionally, see for example Edwards et al which describes over 1000 different antibodies to a single protein (see Edwards et al J. Mol. Biol., 334:103-118, 2003).  Edwards discloses that antibodies were highly diverse and extensively heavy and light chain germline usages and a high sequence diversity was observed in merely the CH3 domains with over 568 different amino acid sequence identified in this short region.  Edwards teach that antibody diversity can be influenced by both the source of the antigen and the manner in which it is presented (see page 105, column 1).  The specification does not describe representative number of peptide examples to support the full scope of the claims which include peptides derived from any type of antibody which has been humanized and including humanized camelid, murine etc.   Thus, the demonstration of a single humanized antibody of the prior art and three peptides derived therefrom  is not representative of the single function genus for which there is no demonstrated or known structure function correlation in either the specification or the art respectively.
The structures of the claimed antibodies and as such the claimed peptides derived therefrom are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).  A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).
The specification exemplifies specific peptides either known to the art or derived from a single humanized antibody known to the art and having the properties recited in the claims; however, the claims are not limited to these peptides and the structural variability of the claimed genus of humanized antibodies is large and the specification admits that peptides derived therefrom are very diverse and range in size from 10-20 amino acids in length (see page 6 of the specification).   No additional humanized antibodies that bind NaPi2B, MIF and CD74 have been disclosed and no reasonable structure-function correlation has been established that is commensurate in scope with the peptide of the claims in either the art or the specification as 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are derived fragments of antibodies which have the recited binding and functional characteristics of the claims.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claims 3 and 8-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 8-17, the claims state that the peptide is “controlled in its function”; “positively or negatively controlled in its function binds to MIF and to CD74 and modifies respective signaling, isolated or as a complex in dendritic cells” by scrambled cyclic structures and analogous linear or cyclic structure of peptides of SEQ ID NO:5, 6, 7 and 8) is confusing as it is unclear if these Scr  peptides or analogous or linear or cyclic structures thereof are administered/contacted with dendritic cells to modify the VHCDR3 derived peptide or is this just a functional feature of the Rb9, Rb9_MID or Rb10 peptide as claimed.  Clarification is requested.
As to claim 3, the claim is drawn to a method of modulating the immune system of a subject by contacting dendritic cells of the subject with a peptide where the dendritic cells are contacted ex vivo.  If the cells responsible for modulating the immune system are ex vivo, then how do they modulate an immune system in a subject in vivo ?  Unless the dendritic cells are obtained from the subject, treated and then the treated dendritic cells administered to the subject the claim makes no sense, because the dendritic cells are not from the subject and not returned to the subject.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-12 are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Travassos (US 9,193,797, issued November 24, 2015).
Travassos teaches the administration of peptides  derived form a humanized monoclonal antibody to NAPi2B as well as derivatives thereof for inhibiting tumor growth or treating a tumor or cancer by administration thereof.  Travassos teaches the administration or RB9 and RB10 which have an identical sequence as compared to SEQ ID NO:8 and 9 of Travassos, see Example 7 and other examples for in vitro effects, the administration inherently contacts dendritic cells in vivo. 
Comparison of SEQ ID NO:1 with SEQ ID NO:8 of the prior art.

    PNG
    media_image2.png
    243
    1122
    media_image2.png
    Greyscale

Comparison of SEQ ID NO:3 with SEQ ID NO:9 of the prior art.
 
    PNG
    media_image3.png
    237
    1135
    media_image3.png
    Greyscale

Although the reference is silent about the various functions set forth in claims 8-12, it does not appear that the claim language or limitations result in a manipulative difference in the Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  The functional properties are inherent to the peptide administered as a chemical product and its functional properties are inseparable.

Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Figueiredo et al (Scientific Reports 5:14310, pages 1-17, Sept 22, 2015; of record)
Figueiredo et al teaches the peptide C36L1 displays antitumor activity against melanoma in vitro and in vivo (see page 1, abstract).  Dendritic cells stimulated ex-vivo by the peptide and transferred to animals challenged with tumor cells were equally effective and induces tumor cell death by apoptosis and inhibits metastases of highly aggressive melanoma cells (see abstract; page 15).  The peptide of the prior art has an amino acid in common with SEQ ID NO:1 or 3 and as such, is considered “derived from” a VHCDR3 as such derivation is not defined in the specification and broadly encompasses changes to sequence and chemical structure.  As such, the claims are anticipated.


Claims Free of the Prior Art
Claims 13-17 are free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        





	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .